DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a card handling device and method comprising the limitations required by independent claims 1, 8 and 16.  
After conducting search of the pending claims, examiner reiterates the reasons for allowance expressed in the previous Non-Final Office Action by Primary Examiner Layno: “The patents to Grauzer et al. (US 2004/0169332) and Smith et al. (US 2004/0224777) both disclose a card handling device comprising an elevator or support surface for supporting a group of cards, a card sensor configured to detect a card or cards on the elevator or support surface, and a processor coupled to the elevator or support surface and the card sensor. None of the cited references alone or in combination teach the claimed “a processor operably coupled to the elevator platform and the at least one card sensor, wherein the processor is configured to cause the elevator platform to move from one position to another position, the processor configured to automatically create and maintain a correction table comprising correction values indicating a magnitude of adjustment required to move the elevator platform from the one position to the other position depending at least in part on information received from the at least one sensor” as recited in claim 1. None of the cited references alone or in combination teach the claimed “a processor operably coupled to the support surface and the at least one sensor, the processor configured to automatically record the update information received from the at least one sensor in at least one correction table comprising correction values during a card shuffling operation, 
This arrangement ensures accurate card output order that matches a prescribed RNG order regardless of the height of the deck of cards in the card handling system.  To accomplish this, and as recited above in each of the independent claims, the correction table comprises correction values that indicate an adjustment magnitude for certain positional movements (i.e. initial position or position, adjusted position) of a card platform/support platform/elevator platform. 
One having ordinary skill in the art would not have found it obvious to modify a traditional shuffling system in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Shigeta (US Pub. No. 2014/0309006) and Kelly et al. (US Pub. No. 2014/0091521).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711